DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEH et al. (US 2015/0377261 A1) in view of ZHOU (US 5,688,201).
Regarding claim , WEH discloses an electric actuator (see the Figure), comprising: a motor section (@27) comprising a stator (31) and a rotor (28); a driving-source output shaft (26), which is arranged on a radially inner side of the rotor (28), and is configured to output rotation of the rotor; and a speed reducer (22) connected to the driving-source output shaft (26), wherein the driving-source output shaft is hollow, and wherein the speed reducer (22) comprises a planetary speed reducer.
WEH does not disclose the planetary speed reducer being a traction-drive.
ZHOU teaches a planetary-traction-drive speed reducer (Fig. 6).

Regarding claim 2, the combination of WEH-ZHOU discloses a planetary roller (110) of the planetary-traction-drive speed reducer is formed of a rolling bearing.
Regarding claim 3, the combination of WEH-ZHOU discloses the rolling bearing comprises a deep groove ball bearing (see ZHOU Fig. 6).
Regarding claim 4, the combination of WEH-ZHOU discloses any one of or both of the planetary roller and a sun roller have crowning (ZHOU, Fig. 6 @ 114).
Regarding claim 5, the combination of WEH-ZHOU discloses a final output shaft (WEH, 7) connected to an output side of the speed reducer.
Regarding claim 6, the combination of WEH-ZHOU discloses a motion conversion mechanism (WEH, 8) connected to an output side of the speed reducer.
Regarding claim 7, the combination of WEH-ZHOU discloses any one of or both of the planetary roller and a sun roller have crowning.
Regarding claim 8, the combination of WEH-ZHOU discloses any one of or both of the planetary roller and a sun roller have crowning.
Regarding claim 9, the combination of WEH-ZHOU discloses a final output shaft connected to an output side of the speed reducer.
Regarding claim 10, the combination of WEH-ZHOU discloses a final output shaft connected to an output side of the speed reducer.
Regarding claim 11, the combination of WEH-ZHOU discloses a final output shaft connected to an output side of the speed reducer.
claim 12, the combination of WEH-ZHOU discloses a final output shaft connected to an output side of the speed reducer.
Regarding claim 13, the combination of WEH-ZHOU discloses a final output shaft connected to an output side of the speed reducer.
Regarding claim 14, the combination of WEH-ZHOU discloses a motion conversion mechanism connected to an output side of the speed reducer.
Regarding claim 15, the combination of WEH-ZHOU discloses a motion conversion mechanism connected to an output side of the speed reducer.
Regarding claim 16, the combination of WEH-ZHOU discloses a motion conversion mechanism connected to an output side of the speed reducer.
Regarding claim 17, the combination of WEH-ZHOU discloses a motion conversion mechanism connected to an output side of the speed reducer.
Regarding claim 18, the combination of WEH-ZHOU discloses a motion conversion mechanism connected to an output side of the speed reducer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170204947 A1: Teaches rollers can have teeth or be smooth and tapered. [0007, 0048]
US 20150141188 A1: Teaches a double roller planet gear, Fig. 1
US 20150119179 A1: [0172] teaches the drive being either a traction drive or a geared drive. US 20040048712 A1: Teaches plane rollers being bearings
US 4846008 A: Teaches the roller having crowning.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659